
	
		II
		Calendar No. 111
		110th CONGRESS
		1st Session
		S. 481
		[Report No. 110–46]
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2007
			Mr. Conrad (for himself,
			 Mr. Domenici, Mr. Dorgan, Mr.
			 McCain, Mr. Bingaman,
			 Mr. Kohl, Mr.
			 Thune, Mr. Tester, and
			 Mr. Johnson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		
			April 10, 2007
			Reported by Mr. Dorgan,
			 without amendment
		
		A BILL
		To recruit and retain more qualified individuals to teach
		  in Tribal Colleges or Universities.
	
	
		1.Short titleThis Act may be cited as the
			 Tribal Colleges and Universities
			 Faculty Loan Forgiveness Act.
		2.Loan repayment
			 or cancellation for individuals who teach in Tribal Colleges or
			 Universities
			(a)Perkins
			 Loans
				(1)AmendmentSection
			 465(a) of the Higher Education Act of
			 1965 (20 U.S.C. 1087ee(a)) is amended—
					(A)in paragraph
			 (2)—
						(i)in
			 subparagraph (H), by striking or after the semicolon;
						(ii)in
			 subparagraph (I), by striking the period and inserting ; or;
			 and
						(iii)by adding at
			 the end the following:
							
								(J)as a full-time faculty member at a
				Tribal College or University as defined in section
				316(b).
								;
				and
						(B)in paragraph
			 (3)(A)(i), by striking or (I) and inserting (I), or
			 (J).
					(2)Effective
			 dateThe amendments made by paragraph (1) shall be effective for
			 service performed during academic year 2005–2006 and succeeding academic years,
			 notwithstanding any contrary provision of the promissory note under which a
			 loan under part E of title IV of the Higher
			 Education Act of 1965 (20 U.S.C. 1087aa et seq.) was made.
				(b)FFEL and Direct
			 LoansPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088
			 et seq.) is amended by adding at the end the following:
				
					493C.Loan
				repayment or cancellation for individuals who teach in Tribal Colleges or
				Universities
						(a)Program
				AuthorizedThe Secretary shall carry out a program, through the
				holder of a loan, of assuming or canceling the obligation to repay a qualified
				loan amount, in accordance with subsection (b), for any new borrower on or
				after the date of enactment of the Tribal Colleges and Universities Faculty
				Loan Forgiveness Act, who—
							(1)has been employed
				as a full-time faculty member at a Tribal College or University as defined in
				section 316(b); and
							(2)is not in default
				on a loan for which the borrower seeks repayment or cancellation.
							(b)Qualified Loan
				Amounts
							(1)PercentagesSubject
				to paragraph (2), the Secretary shall assume or cancel the obligation to repay
				under this section—
								(A)15 percent of the
				amount of all loans made, insured, or guaranteed after the date of enactment of
				the Tribal Colleges and Universities Faculty Loan Forgiveness Act to a student
				under part B or D, for the first or second year of employment described in
				subsection (a)(1);
								(B)20 percent of
				such total amount, for the third or fourth year of such employment; and
								(C)30 percent of
				such total amount, for the fifth year of such employment.
								(2)MaximumThe
				Secretary shall not repay or cancel under this section more than $15,000 in the
				aggregate of loans made, insured, or guaranteed under parts B and D for any
				student.
							(3)Treatment of
				consolidation loansA loan amount for a loan made under section
				428C may be a qualified loan amount for the purposes of this subsection only to
				the extent that such loan amount was used to repay a loan made, insured, or
				guaranteed under part B or D for a borrower who meets the requirements of
				subsection (a), as determined in accordance with regulations prescribed by the
				Secretary.
							(c)RegulationsThe
				Secretary is authorized to issue such regulations as may be necessary to carry
				out the provisions of this section.
						(d)Effect on
				SectionNothing in this section shall be construed to authorize
				any refunding of any repayment of a loan.
						(e)Prevention of
				Double BenefitsNo borrower may, for the same service, receive a
				benefit under both this section and subtitle D of title I of the National and
				Community Service Act of 1990 (42 U.S.C. 12601 et seq.).
						(f)DefinitionFor
				purposes of this section, the term year, when applied to
				employment as a faculty member, means an academic year as defined by the
				Secretary.
						.
			3.Loan repayment
			 for nursing instructors at Tribal Colleges or UniversitiesSection 846(a)(3) of the
			 Public Health Service Act (42 U.S.C.
			 297n(a)(3)) is amended—
			(1)by striking
			 (3) and inserting (3)(A);
			(2)by inserting
			 or after the semicolon; and
			(3)by adding at the
			 end the following:
				
					(B)who is a nursing instructor at a
				tribally controlled college or university (as such term is defined in section 2
				of the Tribally Controlled College or University Assistance Act of 1978 (25
				U.S.C. 1801), or any institution listed in section 532 of the Equity in
				Educational Land-Grant Status Act of 1994 (7 U.S.C. 301
				note));
					.
			4.Amounts forgiven
			 not treated as gross incomeThe amount of any loan that is assumed or
			 canceled under an amendment made by this Act shall not, consistent with section
			 108(f) of the Internal Revenue Code of 1986, be treated as gross income for
			 Federal income tax purposes.
		
	
		April 10, 2007
		Reported without amendment
	
